Citation Nr: 1757400	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, other than PTSD.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to hospital and medical treatment for a mental disorder under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 1996 to August 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denying, among other issues, the claims currently on appeal.  The Veteran timely perfected an appeal to the Board. 

In March 2016, the Board denied the issues of entitlement to service connection for disabilities of the hips, right shoulder, left foot, knees, ankle, and left foot.  The Board remanded the issues presently on appeal for additional evidentiary development, to include new VA examinations.

The issues of entitlement to service connection for a right foot disability, acquired psychiatric disorder, and entitlement to hospital and medical treatment for a mental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).









	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his neck disability was incurred in or otherwise caused by active duty service.

2.  Resolving doubt in favor of the Veteran, his low back disability was incurred in or otherwise caused by active duty service.

3.  The Veteran does not have a present diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).
II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Neck and Low Back Disabilities

The Veteran contends that he is entitled to service connection for neck and low back disabilities. 

The Veteran trained as a paratrooper during active duty service, and conducted at least thirteen recorded jumps between March 1998 and June 1999.  In March 1997, the Veteran reported to the emergency room with complaints of back and neck pain.  He was subsequently diagnosed with a neck sprain.  In March 1998, the Veteran reported to the emergency room following an injury to his right ankle sustained on a jump.  In August 1998, service treatment records reflect that the pain in his right ankle had been ongoing since March 1998, and he had aggravated it the previous evening.  In May 1999, the Veteran again reported to the emergency room following a night jump in which his parachute became tangled with another service member.  He hit the ground, fracturing his distal fibula and losing consciousness.  He was fitted for a cast with a long recovery.  His May 1999 separation examination notes recurrent back pain or a back injury, and a right ankle injury.  

The Veteran's post-service private and VA Medical Center (VAMC) records reflect ongoing treatment for low back and neck pain.  In January 2008, private medical records reflect a long history of low back and neck pain with imaging studies identifying disc protrusions in the cervical spine  at C4-5, C5-6 and C6-7 with suspected early degenerative disc disease in the lumbar spine.

In January 2009, the Veteran's private chiropractor wrote a letter on behalf of the Veteran regarding his ongoing neck and back disabilities.  He reported that the Veteran initially sought treatment in October 2003, complaining of ongoing neck and back pain since his discharge from the military.  He related the pain to accidents in high school and the military, specifically the May 1999 incident while jumping.  X-rays were taken of the neck and back.  The chiropractor found multiple areas of curvature, scoliotic deviation, both to the left and right.  The curves were slight, but affected the overall curvature of the Veteran's spine.  The chiropractor stated that these curves initially developed by the time the Veteran was done growing in his youth.  The chiropractor reported that the accumulative effect of trauma forced the curvatures to worsen, causing structural and degenerative changes of the spine.  In his professional opinion, the injuries sustained through paratrooper training, particularly the May 1999 accident, had a detrimental effect on his spine and worsened the slight curvature that developed in the Veteran's youth.  As the forces were sufficient to break his leg, they were sufficient to cause injury to his neck and low back through traumatic compression of the spine.  The chiropractor reported that the Veteran had fixation and subluxation with resulted muscle compensation reaction, which resulted in splinting, constriction and spasms as a result of the progression of the injury.

In a February 2010 VA general medical examination, imaging studies showed mild degenerative changes in the cervical and lumbar spine.  The opinions provided with respect to the etiology of these conditions were inadequate for adjudicative purposes as they did not provide a sufficient rationale for their conclusions.

In March 2017, the Veteran underwent a VA examination to assess both his low back and neck disabilities.  The examiner noted diagnoses of a lumbar strain in 2008 and degenerative arthritis of the lumbar spine in 2010.  The examiner did not note the diagnosed cervical disc protrusions identified in January 2008, or the scoliotic curvatures of the spine.  Degenerative changes in the cervical spine were similarly omitted.  It is unclear if the examination reports appropriately considered private treatment records and the Veteran's lay statements regarding ongoing symptoms after discharge.  The examination report addressing his neck disability did not offer an opinion as to the etiology of the Veteran's condition.  The examination report regarding the Veteran's low back disability simply states that there was no evidence of onset during active duty, and he suffered a back strain in 2008. 

The Board finds that the probative medical evidence of record weighs in favor of service connection for the Veteran's neck and low back disabilities.  The Veteran has been diagnosed with degenerative disc disease of the cervical and lumbar spine.  The Veteran's private chiropractor, who treated him for years, related these injuries to aggravation of a preexisting scoliotic curvature of the Veteran's spine with repeated traumas during paratrooper training.  Additional private treatment records associate the conditions with this training and the May 1999 accident.  Furthermore, VA examinations of record either did not provide opinions regarding the etiology of the disabilities, or offered inadequate rationales for conclusions drawn.  The negative opinions of record do not consider the positive nexus opinion offered by the Veteran's chiropractor, nor does it appear that the private treatment records were thoroughly reviewed.  The examiners similarly omitted consideration of the Veteran's lay reports of continuing symptomatology, which he is competent when describing observable symptoms of a disability.  As such, the Board affords these negative opinions significantly diminished probative weight.

Resolving doubt in favor of the Veteran, the probative medical evidence of record weighs in favor of service connection for both his neck and low back disabilities.  See 38 U.S.C. § 5107(b).  As such, service connection for neck and low back disabilities is granted.

PTSD

The Veteran contends that he is entitled to service connection for PTSD.

Service connection for PTSD requires: (1) medical evidence establishing a clear diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f) (2016).  38 C.F.R. § 4.125 currently requires a diagnosis of PTSD using the criteria in the 5th edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  The Board has also considered the DSM-IV, as the Secretary does not intend for the sole application of the DSM-5 to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction."  In the present case, the Veteran's appeal was certified to the Board in May 2011.  

Lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by credible supporting evidence.  In certain circumstances, however, lay testimony alone may is sufficient to establish an in-service stressor: 1) PTSD diagnosed in service with a stressor related to that service, 2) a "combat veteran" under 38 U.S.C. § 1154 with stressor related to combat, 3) a stressor related to fear of hostile military or terrorist activity, or 4) a prisoner-of-war under 38 C.F.R. § 3.1(y) with stressor related to prisoner-of-war experience.  See 38 C.F.R. § 3.304.

Lay testimony alone may establish the occurrence of an in-service stressor for a combat veteran if: 1) evidence establishes that the veteran engaged in combat with the enemy, 2) the claimed stressor is related to that combat, 3) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, and 4) there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f)(2); see also Gaines v. West, 11 Vet. App. 353 (1998) (holding that the benefit-of-the-doubt rule applies to the determination of whether a Veteran engaged in combat with the enemy).  The veteran must have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999); but see Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (specific awards and military occupational specialties are not required).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's May 1999 separation examination is negative with respect to mental health issues.  While the Veteran has a present diagnosis of depressive disorder, he has never been formally diagnosed with PTSD.  Private treatment records indicate that the Veteran sought treatment for depression and manic episodes in 2001.  He continued with treatment for depression.

In a January 2010 VA examination, an examiner could not diagnose the Veteran with PTSD as he did not meet the required criteria.  While he had a positive PTSD screening at a VAMC in April 2010, further evaluation of his file did not confirm a diagnosis of PTSD.  In October 2014, the Veteran's diagnosis of depression was confirmed.  In February 2015, the Veteran's PTSD screening was negative.  A November 2016 VA examination report similarly declined to diagnose the Veteran with PTSD.

The Veteran lacks a present diagnosis of PTSD.  While he may have exhibited symptoms similar to PTSD, multiple VA examiners and his own private physicians have ruled out PTSD as a diagnosis.  As the Veteran cannot meet the first element of service connection, further analysis is not warranted.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of PTSD, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for PTSD must be denied.


ORDER

1.  Entitlement to service connection for a neck disability is granted.

2.  Entitlement to service connection for a low back disability is granted.

3.  Entitlement to service connection for PTSD is denied.


REMAND

Remand is necessary to properly adjudicate the remaining issues on appeal.  The Veteran's VA examinations assessing his right foot disability and acquired psychiatric disorder, to exclude PTSD, are inadequate for adjudicative purposes.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examination report regarding his right foot denied a nexus between active duty service and his present due to an absence of in-service injury to his right great toe.  This is an insufficient rationale.  The examiner did not consider the Veteran's ongoing complaints of pain in his right foot, nor does it acknowledge the Veteran's in-service injury to his right foot.  A more thorough rationale addressing those issues must be provided upon remand.

The Veteran's psychiatric treatment history suggests a possible correlation between his present depressive disorder and active duty service.  In September 2006, private treatment records indicate that the Veteran was benefitting from exploring his feelings surrounding the parachuting accident while he was in service.  In November 2009, treatment records indicate that the Veteran, at first, began developing problems with dealing with physical trauma following the accident.  He reported having shakiness in early 2000, which evolved into feelings of panic.  These were ongoing for approximately 8 years.  The Veteran endorsed a personality change since the time of the accident, and feelings of difficulty with emotional control, explosiveness, and emotional dysregulation.  At that time, the Veteran's private records indicated that it may have been a consequence of his traumatic brain injury (TBI), for which he is now service-connected.  In December 2009, the Veteran was diagnosed with major depressive disorder, which was perhaps secondary to head trauma in service.  The November 2016 VA examination attributed the Veteran's depression to his dissatisfaction with life.  The examiner reported that the Veteran denied manic symptoms; however, the Veteran's private treatment records reflect a long history of manic symptoms.  It is not clear if the examiner thoroughly reviewed the private treatment records, and thus the probative value of this opinion is significantly diminished.  Upon remand, a more thorough rationale must be provided that accounts for his private treatment records.

Finally, as the eligibility for mental health treatment is intertwined with the aforementioned issues on remand, it, too, must be remanded for readjudication after further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's right foot disability and acquired psychiatric disorder, to exclude PTSD, since September 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file and all attempts to obtain such records should be documented in the record.

2.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the etiology of his right foot disability.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, as well as the in-service injury to the right ankle.  The examiner must also consider the nature of the Veteran's paratrooper training, as well as the accident in May 1999 that caused him to fracture his left leg.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified right foot disability(s) had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of paratrooper training, injury to the right ankle, or the May 1999 training accident?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disorder, to include depressive disorder, to exclude PTSD.  The examiner should review the entire claims file, with particular attention to private mental health treatment records.  The examiner should specifically address the Veteran's report that his personality changed following the accident, and private medical opinions linking the Veteran's depression to his in-service traumatic brain injury (TBI).  The examiner should advance an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's acquired psychiatric disorder, to include depressive disorder, to exclude PTSD, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his parachuting accident;  

(b).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's acquired psychiatric disorder, to include depressive disorder, to exclude PTSD, was either caused by or aggravated by a service-connected disability, to include his TBI?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


